Citation Nr: 0718818	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
bronchial asthma, and if so, whether service connection is 
warranted for the claimed disability.

3. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
migraine headaches, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to February 1950 and from September 1950 to December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in March 2007; a 
transcript of that hearing is associated with the claims 
folder.  At the hearing, a motion was raised to advance the 
veteran's case on the Board's docket.  That motion was 
granted in June 2007.  See 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

The issues of whether service connection is warranted for 
sinusitis, bronchial asthma, and migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1. An unappealed May 1987 rating decision, in pertinent part, 
denied service connection for bronchial asthma and migraine 
headaches, finding that neither condition was incurred in or 
aggravated by the veteran's active military service.

2. Evidence received since the May 1987 decision raises a 
reasonable possibility of substantiating the veteran's 
claims.


CONCLUSIONS OF LAW

1. The May 1987 rating decision that denied the claims of 
entitlement to service connection for bronchial asthma and 
migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2. Evidence received since the May 1987 rating decision is 
new and material, and, therefore, the veteran's claims may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, VA is required 
to notify the claimant and his representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  See also 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the case 
of a request to reopen a previously disallowed claim, VA must 
provide notice in accordance with the above as well as notify 
a claimant of the need to submit "new and material 
evidence," including what evidence and information is 
necessary to reopen the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

For purposes of evaluating the veteran's request to reopen 
his claims of entitlement to service connection for bronchial 
asthma and migraine headaches, a lengthy discussion of VCAA 
notice is unnecessary as the Board is reopening this claim.  
Nevertheless, an August 2003 letter sent to the veteran 
provided notice regarding what the evidence must show in 
order to substantiate his underlying claims of service 
connection, as well as VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim to reopen the 
previously disallowed claim.  Quartuccio, 16 Vet. App. at 
187.  This letter also essentially notified the veteran of 
the need to submit any pertinent evidence in his possession.  
A September 2003 letter informed the veteran of what 
constitutes "new and material evidence."  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The veteran was not provided adequate notice in accordance 
with Kent regarding what the evidence must show in order to 
reopen his underlying claims.  However, seeing as the Board 
is reopening the veteran's claims, it finds this error to be 
nonprejudicial.

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, not all relevant evidence is of record.  
However, for purposes of whether to reopen his previously 
disallowed claims of entitlement to service connection for 
bronchial asthma and migraine headaches, the evidence of 
record is sufficient to reopen these claims.  Thus, there is 
no prejudice to the veteran at this time.  However, as 
discussed below, efforts to obtain any outstanding records 
will be necessary prior to adjudication of the veteran's 
underlying claims.

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in a May 1987 RO rating decision, the evidence under 
consideration consisted of various statements by the veteran, 
his service medical records, a June 1972 buddy statement, a 
February 1951 treatment report by Dr. Gould, and a September 
1972 treatment report by Dr. Panuccio.

The May 1987 rating decision notes that the veteran's service 
medical records are silent for any clinical pathology for 
bronchial asthma.  Additionally, service connection was 
denied for migraine headaches as such symptomatology was 
deemed to be a component of a psychogenic reaction for which 
service connection had already been denied.  The veteran did 
not timely appeal the RO's decision; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  

The RO denied the veteran's August 2003 request to reopen his 
previously denied claims in a May 2004 rating decision.  The 
veteran timely appealed the RO's decision.  The RO eventually 
reopened the veteran's claims in a February 2005 statement of 
the case, indicating that new and material evidence had been 
presented.  The underlying service connection claims, 
however, remained denied.  Although the RO reopened the 
veteran's claims based on a finding that new and material 
evidence had been submitted, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Following the RO's denial in May 1987, additional evidence 
was associated with the claims file, including more 
statements from the veteran; an undated lay statement from 
the veteran's mother; an October 1950 letter from a 
commanding officer of the 101st Airborne Division and Camp 
Breckinridge indicating that a physical examination of the 
veteran immediately prior to entry to active duty revealed 
him to meet the minimum physical qualifications; Bethesda 
Memorial Hospital Records; an October 1963 treatment report 
by Dr. S.N.; treatment reports by Dr. Weiner dated September 
1963, January 1965, March 1965, and September 1966; treatment 
records from Dr. Zipper; treatment records from Dr. Parnes; 
treatment records from Dr. Tirado; and a September 2005 
treatment report by Dr. Friedman.  The Board notes that the 
last two evidence submissions were received after the 
issuance of the February 2005 statement of the case.  
However, the veteran included a letter with each submission 
waiving review by the agency of original jurisdiction (AOJ); 
thus, the Board may proceed with its review.  See 38 C.F.R. 
§ 20.1304(c) (2006).

Evidence submitted since the previous denial indicates that 
the veteran has continued complaints and treatment for 
headaches and bronchial problems.  With respect to his claim 
of entitlement to service connection for bronchial asthma, 
the treatment records and reports associated with the claims 
folder since the previous denial demonstrate that the veteran 
was treated for bronchial asthma and various bronchial 
infections in the periods from August 1948 to August 1950, 
April 1963 to August 1963, Winter 1964, March 1965, and 
September 1966.  More recently, the veteran's medical records 
indicate that he has been diagnosed with allergy-induced (or 
allergic) bronchitis.  

The Board finds that this evidence of chronic bronchial 
problems since service is material in light of the veteran's 
service medical records.  Such records document complaints of 
asthma, including the veteran's November 1950 separation 
examination which notes that the veteran claimed he had an 
asthmatic attack during service.  Presuming the credibility 
of such evidence, the Board finds it raises the reasonable 
possibility of substantiating the veteran's claim under 
38 C.F.R. § 3.303(b).  Thus, the veteran's claim of 
entitlement to service connection for bronchial asthma is 
considered reopened.

Regarding the veteran's migraine headaches, the service 
connection was previously denied based on a finding that such 
headaches were held to be related to a psychogenic reaction 
in service.  However, new evidence has been submitted, 
namely, a September 2005 treatment report by Dr. Friedman 
which indicates that the veteran has a history consistent 
with migraines triggered by allergic flare-ups.  
Additionally, there are records dated August 2003 to 
September 2003 which indicate that the veteran continues to 
complain of headaches, as well as sinus pressure/pain and 
nasal congestion.  One such Dr. Parnes record indicates that 
the veteran has headaches possibly secondary to an upper 
respiratory infection.  The veteran's service medical records 
indicate that his in-service complaints of headaches also 
coincided with complaints of allergies and hay fever.  In 
light of chronic complaints related to allergies throughout 
the veteran's service and post-service medical records and a 
treatment report indicating a history consistent with 
migraines triggered by allergies, the Board finds that the 
veteran has presented new and material evidence that he may 
have migraine headaches that are related to service.  As 
such, his claim of entitlement to service connection for 
migraine headaches is considered reopened.


ORDER

The veteran's claim of service connection for bronchial 
asthma is reopened, and to this extent the claim is granted.

The veteran's claim of service connection for migraine 
headaches is reopened, and to this extent the claim is 
granted.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  

A. Service Connection for Sinusitis and Bronchial Asthma

The veteran submitted claims of entitlement to service 
connection for sinusitis, bronchial asthma, and migraine 
headaches in August 2003 and indicated that evidence 
contained in his service medical records supported these 
claims.  A review of the veteran's service medical records 
reveals that he was admitted for quarantine in October 1950 
with complaints of severe headaches, allergies, hay fever, 
and asthma.  The initial hospital report provides diagnoses 
of passive-aggressive personality, migraine-like headaches, 
and possible allergic frontal sinusitis.  Additional records 
reveal that, despite continued complaints of nasal 
stuffiness, an X-ray of the veteran's sinuses demonstrated 
nothing of note.  It was also noted that although it was felt 
there may be a migraine element to the veteran's continued 
headache complaints, the lack of protomata may be against 
such a finding.  The final diagnosis provided in the records 
is chronic psychogenic reaction affecting the head with acute 
exacerbation manifested by headaches.  No additional mention 
is made of the veteran's complaints regarding his nasal 
congestion/sinuses or his asthma.  His November 1950 
separation examination notes no clinical abnormalities with 
regards to the veteran's lungs, chest, nose, or sinuses.

Despite no mention of any sinusitis, bronchial asthma, or any 
other sinus or bronchial problems on the veteran's November 
1950 separation examination, the post-service medical records 
are replete with sinus, nasal, and bronchial complaints.  A 
February 1951 treatment report from Dr. Gould indicates that 
the veteran was treated for bronchial asthma in the period 
from August 1948 to August 1950 and that he reported a 
history of nasal congestion.  Treatment reports from Dr. 
Weiner note that the veteran was treated from April to August 
1963 with some improvement in his nasal and bronchial 
symptoms.  Dr. Weiner noted that the veteran has allergic 
rhinitis and bronchial asthma due to house dust.  He opined 
that the etiology of this condition was dust exposure in the 
post office.  Also of record is a January 1965 treatment 
report by Dr. Weiner indicating that the veteran had two 
bronchial infections in the winter of 1964.  An undated 
treatment report from Dr. Zipper indicates that the veteran 
was treated in 1985 and 1986 for a variety of allergic 
symptoms including nasal discharge with periodic congestion.  
The diagnoses provided were allergic perennial rhinitis and a 
history of bronchial asthma.  Finally, treatment records 
dated August 2003 through January 2004 document continued 
complaints of nasal congestion and sinus pressure/pain with 
diagnoses of chronic sinusitis, rhinosinusitis, and allergic 
rhinitis.  February 2003 and September 2005 treatment records 
indicate that the veteran has allergy-induced (allergic) 
bronchitis.

There is no competent evidence of record that discusses 
whether the veteran's current sinus and bronchial problems, 
including rhinosinusitis, sinusitis, bronchial asthma, and 
allergic bronchitis, are related to his in-service 
complaints.  The veteran has provided his own opinion on such 
matters; however, as a lay person, he is not competent to 
provide evidence regarding etiology or diagnosis.  See 
Espiritu, supra.  Thus, the Board concludes that additional 
medical evidence is necessary to make a determination and 
that a VA examination should be provided to the veteran for 
the purpose of clarifying his current diagnoses.  
Additionally, an etiological opinion should be obtained 
regarding whether the veteran has a current sinus or 
bronchial/asthma disability, including sinusitis and 
bronchial asthma, that is related to service.  

B. Service Connection for Migraine Headaches

As discussed in the above decision, the evidence of record 
indicates that the veteran may have migraine headaches that 
are related to allergic flare-ups.  Such allergic flare-ups, 
as described throughout the veteran's medical records, are 
manifested by sinus pain/pressure, nasal congestion, 
sneezing, and occasional shortness of breath.  There is also 
a treatment record in the claims folder indicating it may be 
related to an upper respiratory infection.  Seeing as the 
Board is remanding his claims for sinusitis and bronchial 
asthma due to evidence of chronic symptomatology since 
service, the Board concludes that a remand is also necessary 
with respect to the veteran's claim of service connection for 
migraine headaches.  Specifically, the Board finds that 
additional medical evidence is required which clarifies 
whether the veteran has migraine headaches, and whether such 
headaches are related to service, including whether they are 
related to sinusitis or bronchial asthma.  As such, the Board 
is remanding this claim for a VA examination and opinion.

C. Missing Treatment Records

The Board has referred to a number of treatment reports 
throughout this decision and remand.  The veteran's claims 
folder contains treatment reports from Drs. Gould, S.N. of 
the Paterson Clinic, Panuccio, and Weiner.  There is no 
indication that VA has made any attempts to obtain the 
treatment records that these reports are based upon.  The 
Board recognizes that these reports are quite old and that 
the records may no longer be available.  However, seeing as 
the underlying treatment records may be pertinent to the 
veteran's claim, appropriate attempts should be made to 
request and obtain such records.  Therefore, while this 
appeal is on remand, the veteran should be contacted and 
asked to provide the names, address, and dates of treatment 
for these, and any other relevant, providers along with a 
consent to release information form.  Provided that the 
veteran supplies VA with the necessary information, 
appropriate attempts should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
either (a) submit copies of treatment 
records from Drs. Gould, S.N. of the 
Paterson Clinic, Panuccio, and Weiner, or 
(b) submit signed consent to release 
information forms containing the name(s) 
and address(es) of any provider(s) as well 
as the dates of treatment for his claimed 
disabilities.  Upon receipt of a completed 
form, the AOJ should make appropriate 
attempts to obtain these records.

2. Schedule the veteran for a VA 
examination.  Such examination is for the 
purpose of ascertaining the existence and 
etiology of any current sinusitis, 
bronchial asthma, and/or migraine 
headaches.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any sinus disorder, 
including sinusitis, bronchial disorder, 
including bronchial asthma, and migraine 
headaches, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current diagnosed disability, 
including sinusitis, bronchial asthma, or 
migraine headaches, is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service.  The examiner should 
also indicate whether the veteran has 
migraine headaches that are related to any 
sinus or bronchial disorders, including 
sinusitis or bronchial asthma.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran has any current 
disabilities that are related to service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly specify in the examination 
report, with an explanation as to why this 
is so.  

3. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  If the claims remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


